9 F.3d 107
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald R. HASKIN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-1532.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1993.

Before:  JONES and SILER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Donald Haskin, a social security claimant represented by counsel, appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Haskin filed his current application for benefits on February 13, 1990, alleging a disability since June 12, 1982, due to problems with his neck, back, shoulder and depression.  He has been diagnosed as suffering from thoracic outlet syndrome, degenerative disc disease with failed back syndrome, and a generalized anxiety disorder with depression.


3
An administrative law judge (ALJ) determined that Haskin had the residual functional capacity to perform a limited range of sedentary work.  No significant limitations were found based on a mental impairment.  Relying on the medical-vocational guidelines and the testimony of a vocational expert, the ALJ found that there was a significant number of jobs in the national economy that Haskin could perform and that he was therefore not disabled.


4
Haskin then filed a complaint seeking judicial review of the Secretary's decision.  A magistrate judge recommended affirming the Secretary's decision.  Upon de novo review in light of Haskin's objections, the district court accepted the recommendation of the magistrate judge and dismissed the case.


5
On appeal, Haskin argues that the ALJ erred in finding that he was not disabled due to his orthopedic and mental impairments and that he improperly evaluated his complaints of pain.  He also argues that this court should overrule its decision in Duncan v. Secretary of Health and Human Servs., 801 F.2d 847 (6th Cir.1986) and Social Security Ruling 88-13, and adopt the ruling of the Fourth Circuit in Hyatt v. Sullivan, 899 F.2d 329 (4th Cir.1990).


6
Upon review, we conclude that the Secretary's decision denying disability insurance benefits is supported by substantial evidence.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly evaluated Haskin's complaints of pain because subjective complaints in the absence of medical evidence to support the existence or severity of the alleged symptoms cannot be a sufficient basis for establishing disability.  See McCormick v. Secretary of Health and Human Servs., 861 F.2d 998, 1002-03 (6th Cir.1988);  Duncan, 801 F.2d at 853.


7
Haskin's argument that this court should overrule Duncan and Social Security Ruling 88-13 is completely without merit.  Social Security Ruling 88-13 and Duncan are consistent with 20 C.F.R. Sec. 404.1529 which deals with evaluating a claimant's pain and other symptoms.  Furthermore, a panel of this court cannot overrule a decision of another panel.  Salmi v. Secretary of Health and Human Servs., 774 F.2d 685, 689 (6th Cir.1985).  The prior decision remains controlling authority unless an inconsistent decision of the United States Supreme Court requires modification of the decision or this court sitting en banc overrules the prior decision.  Id.


8
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.